UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 05-1956



IN RE: MONICA LYNN COLEMAN; COLEMAN CRATEN,
L.L.C.,

                                                           Debtors,
---------------------------------------------

MONICA LYNN COLEMAN,

                                                Debtor - Appellant,
     versus

LORI S. SIMPSON, Chapter 7 Trustee,


                                                Trustee - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-3453-BEL; BK-99-56381; BK-99-56239; AP-99-5665)


Submitted: September 28, 2006             Decided: October 4, 2006



Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Lynn Coleman, Appellant Pro se.  Kevin Gerald Hroblak,
WHITEFORD, TAYLOR & PRESTON, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Monica Lynn Coleman appeals the district court’s order

affirming the bankruptcy court’s order denying her motion to

reconsider its prior order denying her motion to replace the

Chapter 7 trustee.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Coleman v. Simpson, No. CA-04-3453-BEL, BK-99-

56381, BK-99-56239, AP-99-5665 (D. Md. July 14, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -